DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 02/10/2021. Claims 1-19 have been cancelled. Claims 20-30 are new. Claims 20-30 are currently pending.

Election/Restrictions
Newly submitted claim 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 30 is a method claim and the originally filed claims are apparatus claims only. Were method claims originally filed, a restriction / election requirement would have applied.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 21 and 22 objected to because of the following informalities: These claims recite “a said.” Presumably this should just be “said.” Appropriate correction is required.

Double Patenting
Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent No. 9,114,326) in view of Sum et al. (US Patent No. 9,946,141 B2).
In Reference to Claims 20-29
(Claim 20) A projection apparatus comprising: an outer shell (item 18, fig. 1) mounted on a body (items 10/15 and other body portions, fig’s 1-3) that together form a shape of a toy animal (fig’s 1 and 2), the outer shell having a plurality of apertures that together form a specific pattern in an appearance of a constellation when light is projected through the apertures from inside the outer shell (items 28, fig. 1); a plurality of light-emitting members covered by the outer shell and each configured to project light through the apertures (items 20, fig. 2); [], whereby the emitted light that is not partially blocked is projected through the apertures outwardly onto an exterior 
 (Claim 22) wherein a said light-emitting member is configured to brighten and dim at predetermined intervals independently of another said light-emitting member (column 1 line 67 – column 2 line 14);
(Claim 23) wherein said light-emitting members each is configured to brighten and dim at predetermined intervals, with each light-emitting member brightening and diming independently of each other (column 1 line 67 – column 2 line 14);
 	(Claim 24) wherein a said light-emitting member emits a color of light that is different from a color of light that is emitted by another said light-emitting member (column 1 line 67 – column 2 line 14);
(Claim 25) wherein the body of the projection apparatus is formed in a shape of a toy animal (fig. 1, turtle);
(Claim 26) wherein the body of the projection apparatus is formed in a shape of a turtle (fig. 1, turtle);
	(Claim 27) wherein each aperture shapes the outwardly-projected light as a celestial body in the appearance of the constellation (column 2 lines 26-35).
Johnson fails to teach the feature of the perforated covers over the light-emitting members of claims 20, 21, 28, and 29. 
Sum teaches (Claim 20) a plurality of light blockers, each light blocker partially covering a respective one of the light-emitting members so as to partially block light that is emitted thereby (items 26, 27, 271-273, fig’s 3, 5, 28-30, and 39-41);

(Claim 28) wherein the perforated cover of each light blocker is hemispherical in shape (fig’s 30 and 39-41);
(Claim 29) wherein each perforated cover of each light blocker has a random arrangement of apertures comprised of different sizes, different shapes, and different spacings between apertures (fig’s 23-26, 30, and 39-41; note “random” is broad, the snowflakes and patterns of fig’s 39-41 appear to be random).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the variable light projection amusement apparatus of Johnson with the feature of light blockers with perforated covers as taught by the variable light projection amusement device of Sum for the purpose of allowing the device to be able to project a wider range and variety of shapes and images as taught by Sum (claim 1 lines 41-52), making the device more versatile, and more interesting and attractive to the users. 
	Further, although Sum appears to disclose using one cover at a time within the device, Sum also teaches the use of multiple images on a film (column 4 lines 4-7), multiple covers used together in a single device (fig. 28), and the interchanging and use of multiple covers within the device for different effects (column 8 lines 8-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a cover for each light or multiple covers and lights within the device merely as a matter of design choice, since Sum teaches the general concept of multiple covers and multiple projections and further since it has been held that mere duplication of parts has no patentable significance In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely mounting or using multiple covers and lights in the same device would not create any new or unexpected result and is, therefore, not a patentable distinction. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/10/2021, with respect to the drawing objections and 112 rejections have been fully considered and are persuasive.  The previous drawing objections and 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Sum fails to disclose a light blocker where the light that is not blocked is projected outwardly through apertures in the outer shell to form an appearance of a constellation is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Johnson was used to teach the feature of light not blocked projecting outwardly through apertures in the outer shell to form the appearance of a constellation. Sum was used only to teach a light blocker for blocking portions of projected light. Together, these references teach all of the claimed limitations. Applicant appears to be attacking the references individually when all of the features are taught in one or the other of the cited references.  
Applicant’s argument that Sum does not teach a plurality of light blockers over a plurality of light emitting members is not persuasive. Again, Johnson already teaches a plurality of light 
Applicant’s argument that it would not be obvious to use the light blocker of Sum with the apparatus of Johnson because the projection of Sum would be lost is not persuasive. As shown in Sum (e.g. fig’s 1, 3, 5, and 39-41) the cover of Sum lets light outward to hit the outer cover of the device. If this were applied to the inner lights of Johnson (items 20, fig. 2), light would still be let out and hit the apertures of Johnson (items 28, fig. 1), and project outside of the device, only in a more specific / restricted pattern. I.E. the light projected would be stars in the shapes provided in the perforations of the covers of Sum. This would produce a more interesting effect, but would not destroy the operation of either device. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711